Citation Nr: 0813938	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
Hepatitis.

2.  Entitlement to service connection for Hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of service 
connection for hepatitis based on a finding that new and 
material evidence had not been submitted to reopen a 
previously denied claim.  

In January 2007, the RO reopened the veteran's previously 
denied claim.  Nevertheless, even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The reopened issue of service connection for hepatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied service 
connection for hepatitis.  A notice of disagreement was not 
received within the subsequent one-year period and that 
decision is now final.

2.  Evidence submitted since the RO's January 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for hepatitis, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
January 2000 rating decision which denied service connection 
for hepatitis and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for hepatitis, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

In a January 2000 decision, the RO denied service connection 
for hepatitis, based on a finding that the veteran's claim 
was not well-grounded.  Specifically, the veteran's service 
medical records showed that the veteran was treated for viral 
hepatitis during service, but the separation physical 
examination indicated that the veteran's viral hepatitis had 
resolved.  The RO also noted that the medical evidence of 
record at that time did not show a current diagnosis of 
hepatitis.
 
A notice of disagreement was not received within the 
subsequent one-year period.

The appellant contends that his in-service viral hepatitis 
never resolved and that he experiences symptoms currently 
that are related to the in-service hepatitis.  Additionally, 
the veteran asserts that he has a current diagnosis of 
hepatitis and that this is the same disability as the in-
service viral hepatitis.

Additional evidence has been added to the record, including a 
current diagnosis of hepatitis, and hearing testimony.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO 
determined that the veteran did not have a current diagnosis 
of hepatitis.

Since the prior final decision, evidence has been added to 
the claims file, including a current diagnosis of hepatitis.  
This evidence, along with the veteran's hearing testimony, 
suggests that the veteran may have hepatitis that began 
during service and has continued to the present time.  Thus, 
the additional evidence is new and material and reopening the 
claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for hepatitis 
having been submitted, the claim is reopened.

REMAND

Having reopened the claim of service connection for 
hepatitis, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The veteran should be afforded a VA examination to determine 
the current nature and likely etiology of his hepatitis.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  
The veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA and/or private 
medical records concerning treatment 
received by the veteran for his hepatitis 
disorder, not already associated with the 
claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's current hepatitis.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner should elicit from the veteran 
and record a full clinical history 
referable to the claimed hepatitis.  The 
examiner should identify the specific 
types of hepatitis with which the veteran 
is currently infected.  Then, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
hepatitis, or symptoms therefrom, had its 
onset during service, and/or is the 
result of in-service viral hepatitis, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the x/rays obtained, hearing 
testimony, the service medical records 
and VA records, as well as the private 
medical records and any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  The 
examiner must specifically address the 
veteran's contention that the 
manifestations of the veteran's in-
service hepatitis have continued since 
service and/or that his current hepatitis 
is the same hepatitis during service.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


